Parker, C. J.
The question to be decided in this case is, whether the clause in the ninth section of the act providing for the relief and support of the poor, &c., (1) which limits the action provided for in that section to two years after the cause of action arises, will admit of a construction which will cover expenses accruing within three months prior to the giving of notice, although incurred more than two years before the commencement of the suit. And we are of opinion that it will not; for, by such a construction, the obvious intent of the legislature, in establishing the limitation of two years, would be frustrated.
That intent was to extinguish the right to recover, which was given by the general provisions of the act, as to all such expenses as had been suffered to remain without suit for two years ; and the allowance of three months before the notice must be considered applicable only to those expenses which have not been lost to the town advancing them, by its neglect to commence an action within the time limited by the statute. Even when not barred by the lapse of two years, the advancing town must lose all the expense it has incurred before three months antecedent to the notice given. To allow the expenses arising three months before the notice, when that time exceeds two years before the suit brought, would be to make the time of limitation two years and three months, instead of two years, as established by the legislature. Let judgment be entered for the original plaintiffs for such part of their demand as arose within two years prior to the commencement of their action. See in Mass. Rep. 411, Billerica vs. Townsend.

 Stat. 1793, c. 59.